Case 2:20-cv-02341-APG-BNW Document 25
                                    16 Filed 03/07/21
                                             03/01/21 Page 1 of 3
Case 2:20-cv-02341-APG-BNW Document 25
                                    16 Filed 03/07/21
                                             03/01/21 Page 2 of 3
Case 2:20-cv-02341-APG-BNW Document 25
                                    16 Filed 03/07/21
                                             03/01/21 Page 3 of 3




                                         3/7/2021
